SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 4, 2009 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification Number 001-32206 GREAT PLAINS ENERGY INCORPORATED 43-1916803 (A Missouri Corporation) 1201 Walnut Street Kansas City, Missouri64106 (816) 556-2200 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02 Termination of a Material Definitive Agreement On June 4, 2009, KCP&L Greater Missouri Operations Company (“GMO”), a wholly owned subsidiary of Great Plains Energy Incorporated (“Great Plains Energy”), gave notice of termination of its Financing Agreement dated as of April 22, 2005, as theretofore amended (the “Financing Agreement”) with Union Bank, N.A., as Agent and Lender, and Bank of America, N.A., as Lender, effective June 9, 2009.In the absence of the termination notice, the Financing Agreement would have terminated by its terms on July 22, 2009.GMO terminated the Financing Agreement in anticipation of the potential establishment of an accounts receivable securitization facility prior to July 22, 2009. As of June 4, 2009, there were no loans outstanding, and a maximum of $50 million was available under the Financing Agreement.Loans carried interest at either a Base Rate plus 1.0% or LIBOR plus 2.0% (as those terms are defined in the Financing Agreement).Obligations under the Financing Agreement were secured by a lien on GMO’s accounts receivable.Great Plains Energy guaranteed GMO’s obligations under the Financing Agreement.Accrued fees of approximately $6,000 were paid on termination. Union Bank, N.A., is syndication agent and a lender under a $400 million revolving credit agreement with GMO, and is trustee for $1.0 billion of GMO’s secured and unsecured debt (including environmental improvement revenue refunding debt issued by certain governmental entities) under several separate indentures.Bank of America, N.A., is administrative agent and a lender under this revolving credit agreement, and also under separate credit agreements aggregating $1.0 billion with Great Plains Energy Incorporated and its subsidiary Kansas City Power & Light Company (“KCP&L).Affiliates of Union Bank, N.A., are also parties to an accounts receivable securitization facility with KCP&L.Union Bank, N.A. and Bank of America, N.A. and certain of their respective affiliates have provided and in the future may continue to provide investment banking, commercial banking and other financial services, including the provision of credit facilities, to Great Plains Energy and its affiliates in the ordinary course of business for which they have received and may in the future receive customary compensation. Item 9.01 Financial Statements and Exhibits (d)Exhibits 10.1 * Financing Agreement dated as of April 22, 2005, among Aquila, Inc., the lenders from time to time party thereto, and Union Bank of California, N.A., as agent (Exhibit 10.1 to Form 8-K filed by Aquila, Inc. on April 26, 2005). 10.2 * Amendment No. 2 to Financing Agreement dated December 9, 2006, by and among Aquila, Inc., the lenders from time to time party thereto, and Union Bank of California, N.A., as agent (Exhibit 10.1 to Form 8-K filed by Aquila, Inc. on December 11, 2006). 10.3 * Amendment to Financing Agreement dated June 10, 2008, by and among Aquila, Inc., the lenders from time to time party thereto, and Union Bank of California, N.A., as agent (Exhibit 10.1.3 to Form 10-Q for the quarter ended September 30, 2008). 10.4 * Amendment to Financing Agreement dated October 28, 2008, by and among KCP&L Greater Missouri Operations Company, the lenders from time to time party thereto, and Union Bank of California, N.A., as agent (Exhibit 10.1.60 to Form 10-K for the year ended December 31, 2008). 10.5 * Amendment to Financing Agreement dated April 16, 2009, by and among KCP&L Greater Missouri Operations Company, the lenders from time to time party thereto, and Union Bank, N.A., as agent (Exhibit 10.1.5 to Form 8-K filed on April 22, 2009). 10.6 * Guaranty dated as of July 14, 2008, between Great Plains Energy Incorporated and Union Bank of California, N.A. (Exhibit 10.1 to Form 8-K filed on July 18, 2008). * Incorporated by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREAT PLAINS ENERGY INCORPORATED /s/ Terry Bassham Terry Bassham Executive Vice President- Finance & Strategic Development and Chief Financial Officer Date:
